Citation Nr: 0638706	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  01-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to October 
1941 and from December 1944 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision, which denied the 
claim for a rating in excess of 40 percent for chronic 
lumbosacral strain.  The veteran filed a notice of 
disagreement (NOD) in July 2001, and the RO issued a 
statement of the case (SOC) in November 2001.  The appellant 
filed a substantive appeal (via a VA Form 9) in December 
2002.

The Board remanded the claim in July 2004 and again in March 
2006.  In connection with each remand, the RO continued the 
denial of the claim (as reflected in the August 2005 and July 
2006 supplemental SOCs (SSOCs)).  Also, in the interim, the 
RO notified the veteran of a Board hearing that had been 
scheduled for him at the RO in December 2005; the veteran 
failed to appear for that hearing.

In March 2006, the undersigned Veterans Law Judge granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. Prior to September 26, 2003, there was no ankylosis of the 
veteran's lumbar spine, no vertebral fracture, and 
neurological function was essentially normal with normal 
sensory, motor, and coordination functions, normal reflexes, 
and no muscle spasm or tenderness of the low back.

3. Since September 26, 2003, range of motion of the 
thoracolumbar spine has included flexion to 20 degrees and no 
ankylosis of the thoracolumbar or entire spine. 

4.  The veteran's service-connected low back disability does 
not include intervertebral disc syndrome or neurological 
manifestations.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71 (2000-2006); 38 C.F.R. §  4.71a, Diagnostic Codes (DCs) 
5292 and 5295 (as in effect prior to September 26, 2003); 
General Formula for Rating Diseases of the Spine (as in 
effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In July 2004, during the pendency of this appeal, the Appeals 
Management Center (AMC) sent the veteran a notice letter 
informing him that to establish entitlement to an increased 
evaluation for his service-connected lumbosacral strain, the 
evidence had to show that the evidence had to show that this 
service-connected disability had gotten worse.  After this 
letter, the veteran and his representative were afforded 
opportunity to respond before the RO readjudicated the claim 
in August 2005 and the AMC readjudicated the claim in July 
2006 after the Board's March 2006 remand (as reflected in the 
SSOCs of those dates).  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the increased rating claim, and 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that an October 2000 pre-rating notice 
letter, along with the July 2004 post-rating notice letter 
discussed above, together satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006) (VCAA notification need not 
be contained in a single communication and the law and 
regulations are silent as to the format to be used).  The 
October 2000 letter did not specifically address the VCAA's 
requirements because the VCAA had not yet been enacted.  It 
did, however, tell the veteran to send the name of any VA 
medical facility where he received treatment for his back 
strain and the dates of treatment or hospitalization, and to 
send copies of treatment records from non-VA doctors, 
hospitals, or clinics where he received care for his 
disability.  It also stated that VA could help the veteran 
get the latter records and asked him to complete the 
appropriate authorization for release of information for any 
such treatment records.  

Further, the July 2004 letter listed some of the evidence 
received (and referred the veteran to the rating decision, 
SOC, and SSOCs as to the other evidence received), as well as 
discussed VA's responsibility to obtain evidence or assist in 
obtaining evidence.  The letter also advised that VA is 
responsible for getting relevant records from any Federal 
agency and to make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The July 2004 letter 
specifically advised the veteran on page 1, "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us." 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the June 2001 rating action on appeal.  
However, the Board finds that any delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after appropriate notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  As indicated below, as a result of RO and AMC 
development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the AMC's July 2004 notice 
letter and additional opportunities to provide information 
and/or evidence pertinent to the claim under consideration, 
the AMC readjudicated the veteran's claim on the basis of all 
the evidence of record in July 2006 (as reflected in the 
SSOC).

Hence, the Board finds that VA's failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2006).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in a May 2006 letter and the July 2006 SSOC, along 
with additional information regarding disability ratings  The 
Board also points out that, on these facts, any RO error in 
the form or timing of the notice is harmless.  As the Board's 
decision herein denies the claim for increase on appeal, no 
higher rating or effective date is being assigned; hence, 
there is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO and AMC, on their own initiative as 
well as pursuant to the Board's July 2004 and March 2006 
remands, have made reasonable and appropriate efforts to 
assist the veteran in obtaining all evidence necessary to 
substantiate his claim, to include obtaining available post-
service VA and private medical records through 2006.  In 
December 2000 and January 2005, the veteran was afforded 
comprehensive VA and VA-authorized examinations in connection 
with his claim, reports of which are of record.  To the 
extent that these examinations were incomplete, the Board 
instructed in its March 2006 remand that a new VA examination 
take place, and one was performed in January 2006.  As noted 
above, the veteran did not appear for a scheduled Board 
hearing.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Furthermore, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Initially, the Board notes that the criteria for rating all 
disabilities of the spine were revised effective September 
26, 2003.  As there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new rating criteria, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 and 7-2003.  The retroactive reach of 
the revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.

In rating the veteran's low back disability, the RO and AMC 
have considered both the former and revised versions of the 
rating schedule (as appropriate), and furnished him notice of 
former and revised criteria in the SOC and SSOCs; hence, 
there is no due process bar to the Board also considering the 
former and revised applicable criteria, as appropriate.

The veteran's service-connected low back disability has been 
rated under DC 5295 (prior to September 23, 2006) and 
renumbered DC 5237 (from September 26, 2003), each pertinent 
to rating lumbosacral strain.  

Under the former criteria of DC 5295 (as in effect prior to 
September 26, 2003), the maximum rating of 40 percent rating 
is assigned where the symptoms are severe, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Prior to 
September 26, 2003, the veteran's disability could be rated, 
alternatively, under the former DC 5292, based on limitation 
of motion of the lumbar spine; however, that diagnostic code 
also provides for a maximum rating of 40 percent (for 
severely limited motion).  

The veteran was also diagnosed with arthritis (degenerative 
changes) on December 2000 VA-authorized examination; so for 
the period prior to September 26, 2003, former DC 5003, for 
rating degenerative arthritis, also is for consideration.  
However, no higher rating is assignable for arthritis.  DC 
5003 provides for rating on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (here, Diagnostic Code 5292), and, as 
noted, DC 5292 does not provide for a rating greater than 40 
percent.  While DC 5003 has a provision for assigning ratings 
where the limitation of motion of the specific joint or 
joints involved is not compensable under the appropriate 
diagnostic codes, such is the situation here, and, that 
provision does not provide for assignment of any rating 
greater than 40 percent.

Further, there is no other former diagnostic pursuant to 
which a higher rating could be assigned.  The only higher 
ratings available under the former criteria for rating 
musculosketal low disability are for vertebra fracture 
residuals, ankylosis, or pronounced intervertebral disc 
syndrome under DCs 5285, 5286, and 5289.  However, as 
indicated on December 2000 VA-authorized examination and on 
VA outpatient examinations in February and April 2003, the 
veteran had some range of motion of the lumbar spine, 
revealing no ankylosis, X-rays showed no vertebral fracture, 
and neurological function was essentially normal, with normal 
sensory, motor, and coordination functions, normal reflexes, 
and no muscle spasm or tenderness of the low back.  

Therefore, the veteran is not entitled to a rating higher 
than 40 percent under any potentially applicable provision of 
the former criteria.

Effective September 26, 2003, the diagnostic code for 
lumbosacral strain was renumbered DC 5237.  However, all 
lumbar spine disabilities are now rated under a General 
Rating Formula.  That formula provides for assignment of a 
rating of 40 percent is warranted for disability of the 
thoracolumbar spine either where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or where there is 
favorable ankylosis of the thoracolumbar spine.  A 50 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine.

Considering the pertinent evidence during the period since 
September 26, 2003 in light of the revised criteria,  the 
Board finds that a rating in excess of the 40 percent rating 
assigned is not warranted.  On January 2005 VA examination, 
the veteran had forward flexion to 20 degrees, extension to 
30 degrees, side bending to 15 and 20 degrees and rotation of 
20 degrees.  On  June 2006 VA examination, the veteran had 
flexion to 20 degrees, extension to 25 degrees, side bending 
to 10 and 15 degrees, and right and left rotation to 30 
degrees.  The veteran thus had forward flexion of the 
thoracolumbar spine to less than 30 degrees, but no ankylosis 
of the thoracolumbar or entire spine, so a 40 percent, but no 
higher is warranted under the General Rating Formula.  

While the revised criteria also provides for higher ratings 
where there is intervertebral disc syndrome-based either on 
the frequency of incapacitating episodes , the General Rating 
Formula, or by combining separate ratings for orthopedic and 
neurological manifestations, whichever results in a higher 
rating (see 38 C.F.R. § 4.71a, General Rating Formula, Note 
1; DC 5243 (2006)-here, the service-connected disability is 
not shown to involve disc disease or neurological 
manifestations.  Although there was some ambiguity as to 
neurological manifestations in the January 2005 VA 
examination report, the June 2006 VA examiner specifically 
found that the veteran's lumbar spine motion problems are 
entirely attributable to the local arthritic changes and the 
numbness in his right lower extremity is attributable to his 
1980 cerebrovascular accident.  The June 2006 VA examiner 
added that "there is no evidence either by history or by 
repeated MRI findings in the claims file that there is any 
pressure or other external force on the veteran's spine 
contours that would be able to explain the right lower 
extremity numbness."

Regardless of whether the former or revised applicable 
criteria is considered, the Board notes that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

In this case, although the veteran complained of pain, 
weakness, and lack of endurance in the low back on  December 
2000 VA-authorized examination and June 2006 VA examination, 
the Board finds that, even considering these assertions, the 
Board finds that the current 40 percent rating properly 
compensates him for the extent of his functional loss due to 
pain and other section 4.40 and 4.45 factors.  Prior to 
September 26, 2003, the veteran was receiving the maximum 
rating for his disability (under both DC 5292 and 5295); 
hence, consideration of functional loss due to pain is not 
required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997)  
Moreover, there is no medical suggestion whatsoever that the 
veteran's pain, weakness and/or lack of endurance have, at 
any point, been so disabling as to effectively result in 
ankylosis-a potential basis for a higher rating under either 
the former or revised criteria.  Thus, there is no basis for 
assignment of a rating higher than 40 percent based upon the 
considerations of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.

The above determinations are based upon consideration of 
application provisions of the VA's rating schedule.  
Additionally, the Board finds that the record presents no 
basis for assignment of a higher rating in this case on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) 
(cited to in the November 2001 SOC).  There is no showing 
that the veteran's low back disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating), or has necessitated frequent periods 
of hospitalization.  The Board notes that the now 86-year old 
veteran reached the retirement age of 65 in 1985.  There also 
is no evidence that the disability has otherwise presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the normal schedular 
rating criteria.  In the absence of evidence of such factors 
as those outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran is not entitled to a rating in excess of 40 percent 
for his lumbosacral strain, and the claim for a higher rating 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A  rating in excess of 40 percent for chronic lumbosacral 
strain is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


